NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

ALEXANDER JIMENEZ,               )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D18-2789
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed October 25, 2019.

Appeal from the Circuit Court for Polk
County; William D. Sites, Judge.

Howard L. Dimmig, II, Public Defender,
and Daniel Muller, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and SALARIO, JJ., Concur.